Citation Nr: 1123070	
Decision Date: 06/16/11    Archive Date: 06/28/11

DOCKET NO.  07-36 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meawad, Counsel



INTRODUCTION

The Veteran served on active duty from April 1966 to January 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's PTSD is not manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 50 percent for service-connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Codes 9411, 9440 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION


Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to evaluate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any doubt regarding the extent of the disability in the veteran's favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. §§ 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App 119 (1999).  

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations, which are potentially applicable, based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In a December 2001 rating decision, the RO granted service connection for PTSD and assigned a 50 percent rating.  In a January 2007 rating decision, the RO continued the 50 percent rating.

The Veteran's service-connected PTSD is currently rated as 50 percent disabling pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under this criteria, a 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 50 percent evaluation is warranted when occupational and social impairment is found with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

The symptoms recited in the criteria in the Rating Schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).

A GAF of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

A GAF score of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).

A GAF score of 61 to 70 is defined as some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

It should also be noted that use of terminology such as "moderate" by VA examiners or other physicians, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The Veteran in essence asserts that the current rating does not reflect the severity of his symptoms and that an increased rating is warranted.  The objective evidence of record, however, does not support his claim.  

In connection with his claim for an increase rating, the Veteran was afforded VA examinations.  In November 2006, the Veteran reported that his relationship with his wife and daughter was good, but he had problems with his son who he described as not stable.  He was described as being an irritable and argumentative husband.  He had friends from church who he interacted with over the phone or twice a week in church.  He had closed his business and was not working, but spent his time doing yard work, driving his truck, bird and deer hunting, fishing, visiting his daughter with his wife, and going sight-seeing with her.  

Mental status examination revealed symptoms of persistent mannerisms; vague descriptions regarding life events and feelings; inappropriate affect; anxious, hopeless, fearful, and dysphoric mood; easily distracted; racing thought process; sleep impairment; and nightmares about once a week.  The Veteran also had panic attacks when he goes out that last for a few minutes.  Recent memory was mildly impaired and immediate memory was moderately impaired, which the examiner stated was impaired with his inability to focus his concentration.  The Veteran also had PTSD specific symptoms of recurrent and intrusive distressing recollections; avoidance of thoughts, feelings, or conversations; increased arousal symptoms of irritability, outbursts of anger, hypervigilance, and exaggerated startle response; and difficulty concentrating.  

The Veteran was diagnosed as having PTSD, generalized anxiety disorder, and depression and was assigned a GAF score of 51.

During the May 2008 VA examination, the Veteran complained of having conflicts with his wife and daughter, but had little contact with his son who harbored ill feelings toward him.  He was less violent towards his family than before, but did not like to be in the living room with his wife.  He stated that he was very involved in church activities and did not drink anymore as he became a Christian.  He enjoyed hunting.  Mental status examination revealed symptoms of restlessness, tenseness, a manipulative attitude, anxious mood, sleep impairment, and nonpersistent visual hallucinations.  

The examiner stated that the Veteran's thought content was focused on how bad his PTSD symptoms have become without objective evidence in the mental status examination or in his treatment course.  In addition, the examiner found that the Veteran did not suffer from hallucinations, but were possible illusions, if even that.  PTSD specific symptoms were recurrent and intrusive distressing recollections; avoidance of thoughts, feelings, or conversations; and difficulty concentrating.  The examiner, however, stated that he was not completely sure that the Veteran was even in Vietnam or if he saw combat if he was in Vietnam.  Psychiatric testing revealed structured inventory of malingered symptoms and the examiner stated that testing was unclear as results were inconsistent and demonstrated malingering.  In addition, PTSD was not found to be the major focus of the Veteran's clinical disabilities.  The Veteran was diagnosed as having mild and chronic PTSD, dysthymic disorder, and anxiety disorder and was assigned a GAF score of 61.  The examiner commented there was nothing new since the last examination and the Veteran actually improved.  The examiner also stated that the decreased PTSD symptom pattern appeared to be less of a problem that would impact the Veteran's functioning.

In light of the foregoing, the Board finds that the preponderance of the evidence is against entitlement to a rating in excess of 50 percent for PTSD.  The November 2006 VA examination showed that the Veteran was properly rated at 50 percent.  At that time, the Veteran exhibited symptoms of persistent mannerisms; inappropriate affect; anxious, hopeless, fearful, and dysphoric mood; easily distracted; racing thought process; sleep impairment; nightmares; impaired memory; intrusive recollections; avoidance; increased arousal; and difficulty concentrating.  However, he had a GAF score of 51, which indicates only moderate symptoms.  Significantly, although he was an irritable and argumentative husband, the Veteran had a good relationship with this wife and daughter, was active with church, and enjoyed leisurely activities.  Furthermore, the May 2008 examination showed that the Veteran's symptoms had in fact improved.  The reported symptoms had decreased and the Veteran was assigned a GAF score of 61, indicating mild symptoms.  In fact, the Veteran was diagnosed as having mild PTSD and the examiner commented that testing indicated malingering. 

In this regard, it is important for the Veteran to understand that the current examination results do not support the current evaluation, let alone a higher evaluation.  

Significantly, the Veteran's involvement in church appeared to be increased and relations with his family improved.  Therefore, the evidence does not show that the Veteran's disability resulted in an inability to establish and maintain effective work and social relationships.  

The Board has also considered the Veteran's allegations that a higher rating for his PTSD is warranted.  However, in this case, the Board gives more weight to the VA examinations and VA treatment records which show improving symptomatology.  Looking at the effect of the symptoms as a whole, the Veteran's disability picture does not more nearly approximate the criteria for a 70 percent rating.  As shown above, the treatment records do not show that the Veteran suffers from occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood due to symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; inability to establish and maintain effective relationships.  Thus, the criteria for an increased rating have not been met.  

In summary, the Board finds the record provides overwhelming evidence against a rating greater than 50 percent for any time during the appeal period and, therefore, the Veteran's claim must be denied.  The evidence in this case is not so evenly balanced to allow application of the benefit-of- the-doubt rule as required by law and VA regulation.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2010).

Extraschedular considerations

As to whether the record raises the matter of referral for an extraschedular rating under 38 C.F.R. § 3.321(b)(1), the Board finds that the rating criteria considered in this case reasonably describe the Veteran's disability level and symptomatology.  The Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation for the service-connected PTSD is adequate and referral is not required.  Thun v. Peake, 22 Vet. App. 111 (2008).  

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100% "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Complete notice in accordance with Vazquez-Flores was sent in September 2006 and June 2008 and the claim was readjudicated in July 2008, August 2008, and January 2009 supplemental statements of the case.  Mayfield, 444 F.3d at 1333.

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant examinations, and obtained medical opinions as to the etiology and severity of his disability.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

ORDER

Entitlement to a disability rating in excess of 50 percent for service-connected PTSD is denied.


REMAND

TDIU is an element of all appeals of an initial or increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16.

Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  In this case the Veteran has satisfied each of these requirements.  

During the May 2008 VA examination, the Veteran stated that he was unable to work full-time due to physical shortcomings and closed his business.  He was reported to be "semi-retired" and only worked when he needed to pay an extraordinary bill.  Even so, he reported having difficulty with concentration, anger episodes, and hypervigilant behavior when reminded of Vietnam.  In a statement dated May 2009, the Veteran's representative asserted that the VA failed to evaluate the Veteran's individual unemployability in light of the 50 percent rating for his coronary artery disease (CAD) and 50 percent rating for his PTSD.  Although the record shows that the Veteran had retired from full-time employment, it is not completely clear how the Veteran's service-connected disabilities affect his employability or if he is in fact unemployable.  

In the case of a claim for TDIU, the duty to assist requires that VA obtain an examination which includes an opinion on what effect the appellant's service-connected disabilities have on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  On remand, the Veteran should be afforded a VA examination to obtain a medical opinion in order to determine the effect of the Veteran's service-connected PTSD and CAD.  Such an opinion is necessary for a determination on the merits of the claim.  See 38 C.F.R. § 3.159 (c)(4); 38 U.S.C.A. § 5103A(d).

Accordingly, the case is REMANDED for the following action:

1.  Obtain an appropriate VA medical opinion to determine the severity of disability caused by his service-connected PTSD and CAD to determine whether the Veteran's service-connected disabilities render him unable to secure and follow a substantially gainful occupation.  The claims file must be made available to the examiner for review.  A physical examination of the Veteran is not required.  

The examiner should specifically state whether the Veteran's service-connected disabilities, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, render him unable to secure or follow a substantially gainful occupation.

Complete rationale for any opinion should be provided.  

2.  Then, readjudicate the Veteran's claim on appeal with application of all appropriate laws and regulations and consideration of any additional information obtained.  If the decision with respect to the claim remains adverse to the appellant, he and his representative should be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


